34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Ray SIGMON, Plaintiff Appellant,v.Commissioner BISHOP;  Stuart E. Guise, Commissioner;  DonaldL. Merson, Commissioner;  Commissioner Prent;  Bernard A.Kuhn, Commissioner;  Jennifer Thompson Williams,Commissioner;  Ed Borman, Police Officer;  William D. Riley,Police Officer;  John Stankowski, Police Officer;  MikePrice, Police Officer;  R. J. Georgiff;  M. Humes, PoliceOfficer;  Betty Long, Police Detective;  John Doe, PoliceOfficers;  State Of Maryland;  Michael McCampbell, Judge;Judge Russell;  John Doe, Assistant States Attorney;  S. A.Kane, Assistant State's Attorney;  Assistant State'sAttorney McDowell;  Louis Carrico, Assistant State'sAttorney;  Christine Ryan, Assistant State's Attorney;  JohnDoe, District Court Judge;  John Doe, Assistant State'sAttorney, Defendants Appellees.
No. 94-6145.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994Decided Aug. 4, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-93-1237)
Michael Ray Sigmon, appellant pro se.
Henry Emslie Parks, County Atty., John A. Austin, Asst. County Atty., Towson, Md.;   John Joseph Curran, Jr., Atty. Gen., Stephanie Judith Lane-Weber, Asst. Atty. Gen., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Sigmon v. Bishop, No. CA-93-1237 (D. Md. Jan. 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 See Burns v. Reed, 500 U.S. 478 (1991) (prosecutorial immunity);   Will v. Michigan Dep't of State Police, 491 U.S. 58 (1989) (state not a person for purposes of 42 U.S.C. Sec. 1983);  Daniels v. Williams, 474 U.S. 327 (1986) (negligent deprivation of due process not cognizable under 42 U.S.C. Sec. 1983);   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (unconstitutional policy or custom necessary to establish municipal liability);   Stump v. Sparkman, 435 U.S. 349 (1978) (judicial immunity);  Linda R. S. v. Richard D., 410 U.S. 614 (1973) (no standing to challenge prosecutorial discretion);   Pressly v. Gregory, 831 F.2d 514 (4th Cir.1987) (magistrates entitled to judicial immunity)